Citation Nr: 1717008	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, claimed as back problem.

2.  Entitlement to bilateral rotator cuff tendinopathy, claimed as shoulder problem.

3.  Entitlement to service connection for residuals of traumatic brain injury.

4.  Entitlement to service connection for residuals of a broken clavicle.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 13, 1971 to October 19, 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2013 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied entitlement to service connection for (1) lumbar spondylosis, claimed as a back problem, (2) `bilateral rotator cuff tendinopathy, claimed as a shoulder problem, (3) residuals of traumatic brain injury; and (4) residuals of a broken clavicle.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has current disabilities of the lumbar spine and shoulder, as well as residuals of traumatic brain injury that were incurred in or aggravated by service.  However, further development of the record is required prior to disposition of the issues on appeal.

The record reflects that in correspondence received in December 2013, the Veteran related that he had been awarded disability retirement benefits at age 50 due to a health condition that began bothering him after service.  The record contains a letter dated in December 1993 from the Social Security Administration advising the Veteran that their decision was fully favorable to him.  The list of exhibits in support of his claim for disability refers to numerous clinical documents dating back to 1992 that were reviewed for the award of benefits.  However, the actual clinical evidence is not of record.  

Social Security records may be relevant to a claim and VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Such evidence may be especially pertinent in this case given that there are no clinical records prior to 2001 for the Veteran in the record, and that a multiple efforts to further develop the claims have not been successful.  Therefore, information pertaining to the Veteran's filing and all medical records in support of his claim for social security disability benefits should be requested on remand and associated with the claims folder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits and associate them with the record.  

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


